FILED
                           NOT FOR PUBLICATION
                                                                            DEC 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50336

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-00446-BRO-1
 v.

VAGAN DOBADZHYAN,                                MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                          Submitted December 14, 2017**
                              Pasadena, California

Before: REINHARDT, GILMAN,*** and WARDLAW, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      The district court did not abuse its discretion in ordering a $220,000 partial

bail forfeiture after Defendant-Appellant Vagan Dobadzhyan breached a condition

of his bond by committing another crime while released on bail.

      Federal Rule of Criminal Procedure 46(f) provides that “[t]he court must

declare the bail forfeited if a condition of the bond is breached,” but allows a court

to “set aside in whole or in part a bail forfeiture” in accordance with “justice.” We

have established six non-exhaustive factors courts may consider when determining

whether a forfeiture should be remitted. United States v. Nguyen, 279 F.3d 1112,

1115-16 (9th Cir. 2002). Not all factors need “be resolved in the government’s

favor” for a court to find forfeiture appropriate. Id. at 1116 (citation omitted). The

district court found that four factors weighed in favor of forfeiture, one factor

weighed against forfeiture, and one factor was irrelevant. Nevertheless, the district

court remitted all of the $50,000 appearance bond and half of the $440,000 bond

secured by real estate owned by Dobadzhyan, his ex-wife, and his daughter,

recognizing the burden on Dobadzhyan’s family members. The district court

remained “sympathetic to the consequences a forfeiture may have on the sureties,”

id. at 1115 (citation omitted), and acted well within its considerable discretion in

remitting more than half of the total bond.

      AFFIRMED.


                                           2